Stephens, J.,
dissenting. It appears to me that the bank had no cause of action arising out of any fraud perpetrated by the defendants upon the bank, but that there was a cause of action in the bank arising out of the failure of the defendants to make good the proceeds of the draft which the bank deposited to their credit and which they withdrew from the bank. Whatever cause of action the bank may have had against the defendants, whether it arose ex contractu or ex delicto, involved a right of property, and was therefore assignable. See Civil Code (1910), § 3655; Information Buying Co. v. Morgan, 39 Ga. App. 292 (147 S. E. 128).
Even if the bank’s cause’of action arose ex delicto and was based on fraud alone, does it not constitute a chose in action which, under the Civil Code (1910), §§ 3647, 3648, constitutes “personalty,” and is it not nevertheless assignable under article 7, section 7, of the banking act, which authorizes the sale of all “personal” property of a bank? Does not this section of the banking act contemplate, in order to afford depositors and creditors of the bank the full value of all the bank’s assets, that all the bank’s assets of every character, including otherwise non-assignable choses in action, are assignable to the purchaser of the assets of the bank which were sold pursuant to this authority contained in the banking act ? I am of the opinion that the petition set out a cause of action, and that the court properly overruled the demurrer. I therefore dissent from the judgment of reversal.